                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ROBERT E. WOODWARD                                                                   PLAINTIFF

v.                                Case No. 5:19-cv-00007-KGB

JAMES GIBSON and WENDY KELLEY                                                    DEFENDANTS

                                               ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere on April 10, 2019 (Dkt. No. 24). The relevant procedural history is as follows.

On January 4, 2019, plaintiff Robert E. Woodward, proceeding pro se, filed a motion for leave to

proceed in forma pauperis and a complaint against defendants James Gibson, Warden of the

Varner Unit of the Arkansas Department of Correction (“ADC”), and Wendy Kelley, Director of

the ADC (Dkt. Nos. 1, 2). On March 14, 2019, the parties jointly filed a motion to dismiss with

prejudice (Dkt. No. 15). On March 26, 2019, Mr. Woodward filed a motion to withdraw settlement

(Dkt. No. 18). On April 10, 2019, Judge Deere recommended that Mr. Woodward’s motion to

withdraw settlement be denied, that the joint motion to dismiss be granted, and that this case be

dismissed with prejudice (Dkt. No. 24). Mr. Woodward subsequently filed a motion to amend

judgment, which the Court construes as an objection to Judge Deere’s Recommended Disposition

(Dkt. No. 25). Mr. Woodward has also filed a reply in support of his motion to withdraw

settlement, which the Court construes as an additional objection to Judge Deere’s Recommended

Disposition (Dkt. No. 26). After careful review of the Recommended Disposition and Mr.

Woodward’s objections thereto, as well as a de novo review of the record, the Court finds no reason

to alter or reject Judge Deere’s conclusion.
       Accordingly, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 24). The Court grants the parties’ joint motion

to dismiss with prejudice and dismisses with prejudice Mr. Woodward’s complaint (Dkt. No. 15).

The Court denies as moot Mr. Woodward’s motion to withdraw settlement and motion to amend

judgment (Dkt. Nos. 18, 25).

       It is so ordered this the 19th day of March, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
